Exhibit 10.5

JOINDER AGREEMENT

October 19, 2015

SunTrust Robinson Humphrey, Inc.

as Representative of the Initial Purchasers

3333 Peachtree Street, 10th Floor

Atlanta, GA 30308

Reference is made to that registration rights agreement (the “Registration
Rights Agreement”) dated as of October 19, 2015 among NN, Inc., a Delaware
corporation (the “Company”), the NN Guarantors, and SunTrust Robinson Humphrey,
Inc., as the Representative, relating to the issuance and sale to the Initial
Purchasers of $300,000,000 aggregate principal amount of the Company’s 10.25%
Senior Notes due 2020 (the “Notes”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Registration Rights Agreement.

The Registration Rights Agreement contemplates that substantially concurrently
with the consummation of the Acquisition, Precision Engineered Products
Holdings, Inc. and each of its subsidiaries that guarantee the Notes will
becomes parties to the Registration Rights Agreement by executing this
Registration Rights Joinder.

1. Joinder. Each of the undersigned hereby acknowledges that it has received and
reviewed a copy of the Registration Rights Agreement and all other documents it
requires to enter into this Joinder Agreement (the “Registration Rights
Joinder”), and acknowledges and agrees to (i) join and become a party to the
Registration Rights Agreement as indicated by its signature below; (ii) be bound
by all covenants, agreements, representations, warranties and acknowledgements
attributable to a Guarantor in the Registration Rights Agreement as if made by,
and with respect to, each Guarantor signatory hereto; and (iii) perform all
obligations and duties required of a Guarantor pursuant to the Registration
Rights Agreement.

2. Counterparts. This Registration Rights Joinder may be signed in one or more
counterparts (which may be delivered in original form or facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.

3. Amendments. No amendment or waiver of any provision of this Registration
Rights Joinder, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties thereto.

4. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

5. APPLICABLE LAW. THIS REGISTRATION RIGHTS JOINDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW RULES THEREOF.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has cause this Registration Rights
Joinder to be duly executed and delivered, by its proper and duly authorized
officer as of the date set forth above.

 

PRECISION ENGINEERED PRODUCTS HOLDINGS, INC. By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President PRECISION ENGINEERED PRODUCTS
LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President BRAININ-ADVANCE INDUSTRIES LLC
By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President POLYMETALLURGICAL LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President BOSTON ENDO-SURGICAL
TECHNOLOGIES LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

[Signature Page to Joinder to the Registration Rights Agreement]



--------------------------------------------------------------------------------

LACEY MANUFACTURING COMPANY, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President CONNECTICUT PLASTICS LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President WAUCONDA TOOL & ENGINEERING LLC
By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President ADVANCED PRECISION PRODUCTS,
INC. By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President HOWESTEMCO, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President PREMCO, INC. By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

[Signature Page to Joinder to the Registration Rights Agreement]



--------------------------------------------------------------------------------

PROFILES INCORPORATED By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President HOLMED, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President GENERAL METAL FINISHING LLC By:
 

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President MATRIX I, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President TRIGON INTERNATIONAL LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

[Signature Page to Joinder to the Registration Rights Agreement]